[Cite as State v. Mathis, 2018-Ohio-4090.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Patricia A. Delaney, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. CT2018-0011
MICHAEL W. MATHIS

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Muskingum County Court
                                               of Common Pleas, Case No. CR2017-0427


JUDGMENT:                                      Affirmed

DATE OF JUDGMENT ENTRY:                         October 5, 2018

APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

D. MICHAEL HADDOX                              CHRISTINA MADRIGUERA
Prosecuting Attorney                           Assistant State Public Defender
Muskingum County, Ohio                         250 East Broad Street, Suite 1400
                                               Columbus, Ohio 43215
By: GERALD V. ANDERSON II
Assistant Prosecuting Attorney
Muskingum County, Ohio
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2018-0011                                                     2

Hoffman, P.J.

         {¶1}   Defendant-appellant Michael W. Mathis appeals the January 18, 2018 Entry

entered by the Muskingum County Court of Common Pleas, which assessed $1398.00 in

costs against him. Plaintiff-appellee is the state of Ohio.

                                   STATEMENT OF THE CASE1

         {¶2}   On November 2, 2017, the Muskingum County Grand Jury indicted

Appellant on one count of felonious assault, in violation of R.C. 2903.11(A)(1), a felony of

the second degree, with a repeat violent offender specification. The matter proceeded to

jury trial on the felonious assault charge on January 16, 2018. After hearing the evidence

and deliberating, the jury found him guilty as charged. The trial court found Appellant

guilty on the repeat violent offender specification, which was tried separately to the court.

         {¶3}   On January 17, 2018, the trial court sentenced Appellant to an aggregate

prison term of eighteen years. The trial court memorialized Appellant's sentence via Entry

filed January 18, 2018. Therein, the trial court also assessed the costs of the prosecution

in the amount of $1398.00 to Appellant.

         {¶4}   It is from this entry Appellant appeals, raising as his sole assignment of

error:



                MR.   MATHIS     RECEIVED      INEFFECTIVE       ASSISTANCE       OF

         COUNSEL IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED

         STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

         CONSTITUTION WHEN TRIAL COUNSEL FAILED TO FILE A MOTION



1   A Statement of the Facts is not necessary to our disposition of the Appeal.
Muskingum County, Case No. CT2018-0011                                                   3


      TO WAIVE COURT COSTS AT SENTENCING. (JANUARY 18, 2018

      ENTRY).



                                               I.

      {¶5}   This Court has recently addressed and rejected Appellant’s argument in

State v. Davis, 5th Dist. Licking App. No. 17-CA-55, 2017-Ohio-9445, and State v. Harris,

5th Dist. Muskingum App. No. CT2018-0005, 2018-Ohio-2257. Appellant cites nothing in

his Brief to prompt us to deviate from our prior rulings. Accordingly, we adhere to our

prior precedent in Davis and Harris and overrule Appellant's sole assignment of error.

      {¶6}   We note this issue is currently pending before the Ohio Supreme Court on

a certified conflict between Davis, supra, and State v. Springer, 8th Dist. Cuyahoga No.

104649, 2017-Ohio-8861. State v. Davis, 152 Ohio St. 3d 1441, 2018-Ohio-1600.

      {¶7}   The judgment of the Muskingum County Court of Common Pleas is

affirmed.


By: Hoffman, P.J.

Delaney, J. and

Wise, Earle, J. concur
Muskingum County, Case No. CT2018-0011   4